2014 WI 78

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2012AP337-CR
COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       Muhammad Sarfraz,
                                 Defendant-Appellant.



                          REVIEW OF A DECISION OF THE COURT OF APPEALS
                           Reported at 348 Wis. 2d 57, 832 N.W.2d 346
                                   (Ct. App. 2013 – Published)
                                     PDC No.: 2013 WI App 57

OPINION FILED:         July 22, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 18, 2013

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Dennis R. Cimpl

JUSTICES:
   CONCURRED:          ZIEGLER, ROGGENSACK, JJ., concur. (Opinion
                       filed.)
  DISSENTED:
  NOT PARTICIPATING:   PROSSER, J., did not participate.

ATTORNEYS:
       For      the    plaintiff-respondent-petitioner,    the   cause   was
argued by Daniel J. O’Brien, assistant attorney general, with
whom on the briefs was J.B. Van Hollen, attorney general.




       For the defendant-respondent, there was a brief by Jason D.
Luczak, Raymond M. Dall’Osto, and Gimbel, Reilly, Guerin & Brown
LLP, Milwaukee, and oral argument by Jason D. Luczak.
                                                                   2014 WI 78
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.       2012AP337-CR
(L.C. No.   10CF2453)

STATE OF WISCONSIN                       :            IN SUPREME COURT

State of Wisconsin

             Plaintiff-Respondent-Petitioner,
                                                                FILED
      v.                                                   JUL 22, 2014

Muhammad Sarfraz,                                             Diane M. Fremgen
                                                           Clerk of Supreme Court

             Defendant-Appellant.




      REVIEW of a decision of the Court of Appeals.             Reversed and

cause remanded.



      ¶1     MICHAEL J. GABLEMAN, J.   The petitioner,            State        of

Wisconsin, seeks review of a published court of appeals decision1
that reversed the circuit court's judgment of conviction against

the defendant, Muhammad     Sarfraz,   and remanded the case for a

new trial.      The court of appeals determined that the circuit

court had erred by denying Sarfraz's motion to admit evidence of

a prior sexual relationship with the complainant, I.N., because



      1
       State v. Sarfraz, 2013 WI App 57, 348 Wis. 2d 57, 832
N.W.2d 346 (reversing order of the circuit court for Milwaukee
County, Dennis R. Cimpl, Judge).
                                                                      No.   2012AP337-CR



the evidence fit within a statutory exception to Wisconsin's

rape shield law, Wis. Stat. § 972.11(2)(b)1 (2009-10).2

      ¶2    We hold that the circuit court's refusal to admit the

proffered evidence of the prior sexual relationship was proper

under Wisconsin's rape shield law, Wis. Stat. § 972.11.                                Such

evidence is admissible only if the following three criteria are

satisfied:       1)    the    proffered        evidence     relates         to    sexual

activities between the defendant and the complainant; 2) the

evidence is material to a fact at issue in the case; and 3) the

evidence    is    of    sufficient     probative      value      to     outweigh       its

inflammatory and prejudicial nature.                  State v. DeSantis, 155
Wis. 2d 774, 785, 456 N.W.2d 600 (1990).                    Here, while we agree

with the court of appeals that the circuit court improperly

found that the proffered evidence of prior sexual conduct was

not   material,        we    nevertheless      conclude      the      circuit      court

correctly    excluded        the   evidence       because    Sarfraz        failed       to

establish, under the third DeSantis prong, that the probative

value of the evidence outweighed its inherent prejudice.
      ¶3    Accordingly, we reverse and remand to the court of

appeals    for    consideration       of    the    ineffective         assistance        of

counsel    and    sentencing       arguments      raised    by   Sarfraz         but    not

previously addressed.

                 I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY




      2
       All subsequent references to the Wisconsin Statutes are to
the 2009-10 version unless otherwise indicated.

                                           2
                                                                                 No.    2012AP337-CR



       ¶4    Most        of the facts in this case are disputed.                                  The

parties agree on very little.                      The State and Sarfraz agree that

he knew I.N. prior to the charged assault, that I.N. and her

father lived with Sarfraz when they first emigrated here from

Pakistan, that they later moved to a separate apartment, and

that on May 15, 2010, Sarfraz came to I.N.'s apartment.                                       While

he was there, both Sarfraz and I.N. sustained knife wounds, and

I.N. sustained injuries consistent with strangulation.                                      At some

point       on     that       date,    Sarfraz         and     I.N.       engaged      in    sexual

intercourse,            and   after     Sarfraz        left,    I.N.       was    found     in    the

hallway naked from the waist down, screaming that she had been

raped.

       ¶5        Apart from these general facts, the parties presented

vastly different versions of the events that occurred on May 15,

2010.            The    State    alleged       a       forcible       rape,       while     Sarfraz

maintained that any sexual contact was consensual.                                     Sarfraz was

arrested         the     same    day    of    the      alleged       attack,       after     police

stopped      his        taxicab.        The    State         filed    a    complaint        against
Sarfraz      charging         him     with    second      degree      sexual       assault       with

force or violence by use of a dangerous weapon, in violation of

Wis.    Stat.          §§ 940.225(2)(a),        939.63(1)(b).               Sarfraz       pled    not

guilty.

       ¶6        Prior to the trial, Sarfraz moved to admit evidence of

prior sexual conduct between himself and I.N.                                    In his motion,

Sarfraz asserted that the sexual conduct between himself and

I.N. was consensual.                He further alleged, "on numerous occasions
in the days and months preceding the date of the alleged sexual
                                                   3
                                                                          No.    2012AP337-CR



assault, that he and the victim, I.N., engaged in various forms

of consensual sexual contact."                He contended that his wife would

support his allegations by testifying that she caught him in bed

with I.N.          He also stated that two other acquaintances would

testify that they observed a flirtatious relationship between

I.N. and Sarfraz.

       ¶7     The      circuit    court       held     an       evidentiary         hearing

regarding      Sarfraz's       motion    on       November    29,        2010.      At    the

hearing,       Sarfraz       testified      that     he      had     a     prior     sexual

relationship with I.N.            He stated that initially when I.N. lived

with him, he would hug her and "grab" her.                         As the relationship

progressed, I.N. would lie in bed with him, where they would

fondle       and     masturbate    one      another,      but      never        engaged    in

intercourse because of their cultural values.                        Sarfraz explained

that    in    their    culture,      individuals      did    not     have       intercourse

outside of marriage.

       ¶8     Sarfraz testified that on one occasion, when he was

lying    in    bed    with   I.N.,    his     wife    came    home       and     found    them
together.          I.N. and her father moved out shortly thereafter.

Sarfraz visited I.N. at her apartment on multiple occasions to

continue the relationship.

       ¶9     Sarfraz's wife, Riffat Sarfraz, also testified at the

evidentiary hearing.           She corroborated Sarfraz's testimony about

catching him in bed with I.N.                     She stated that she came home

early one day when her daughter was sick, and when she arrived

home, she found I.N. in bed with Sarfraz.                             Neither one was
wearing pants.         On another occasion when she came home early due
                                              4
                                                                             No.     2012AP337-CR



to    a    headache,         she    found    Sarfraz         and    I.N.     in    the       kitchen

lovingly putting food into each others' mouths.                              These incidents

upset her and she pressured Sarfraz to make I.N. and her father

move out of the house.

          ¶10    At the evidentiary hearing Sarfraz also presented the

testimony of a co-worker, Azmath Uddin.                            Uddin testified that on

one occasion when he visited Sarfraz's house, he saw Sarfraz

lying down with I.N. sitting on his lap with his hands around

her   waist.           On     another     occasion,       he       observed       I.N.       hugging

Sarfraz from behind while he was cooking.

          ¶11    In response, the State presented I.N. to testify at

the       hearing.          She    stated    that      she     did    not    have        a    sexual

relationship with Sarfraz, and that she had viewed him as a

brother.           She       further      stated       that    she     had    never          touched

Sarfraz's penis while she was living at his house, that she was

never alone with him in his bed, and that his wife did not see

them in bed together.                I.N. and her father moved out after her

father      got    a     job.       She   stated       that    the    only        times      Sarfraz
visited her apartment was when he helped with the move and on

the date of the incident.

          ¶12    After       receiving      the       testimony,      the     circuit          court

determined         that       a    jury    could       believe       there    was     a       sexual

relationship, despite I.N.'s denial.                          It noted that without the

rape shield law, the evidence would be relevant.                                    However, to

fit within an exception to the rape shield law, the defendant

needed      to    show       materiality.          The    circuit      court       stated       that
masturbation           was    far    different        from     forcible      penis-to-vagina
                                                  5
                                                             No.    2012AP337-CR



intercourse, and it reasoned that the defendant had failed to

show that the alleged past relationship was material to each of

the elements of rape.           The circuit court also determined that

the evidence would be inadmissible under the third prong of the

DeSantis test.       The circuit court concluded that Sarfraz could

present evidence about his relationship with I.N., but could not

present   evidence    regarding     past     sexual   contact.      Thus,   the

circuit court denied Sarfraz's motion.

    ¶13     When   the   case    proceeded    to   trial,   the    State   again

presented I.N., who testified that she and her father lived with

Sarfraz and his family for a couple of months after they moved

to the United States from Pakistan.            She stated that during that

time she did not have a romantic relationship with Sarfraz.                 She

and her father moved out after her father started working.

    ¶14     I.N. testified that at around 10:30 a.m. on May 15,

2010, she heard a knock on her door.            When she asked who it was,

the individual responded "Jim."           I.N. explained that Jim was her

landlord.    When she opened the door, the person on the other
side was wearing a mask.            He shoved her into the bathroom,

choked her and said "I'll kill you."               As the man was pulling a

knife out of his pocket, I.N. managed to push the mask from his

face and saw that it was Sarfraz.            Then, Sarfraz held the knife

up to her neck.

    ¶15     As they continued to struggle, Sarfraz set the knife

on the floor.      I.N. pulled the knife toward her, lifted it up,

and slashed Sarfraz on the cheek.            I.N. also cut herself on the
finger.     She testified that blood filled the bathroom floor.
                                      6
                                                                   No.     2012AP337-CR



After Sarfraz took the knife from her, he strangled her harder,

tried to hit her, and pulled at her breasts.                    I.N. continued to

struggle to get free.

    ¶16    I.N. testified that Sarfraz then tied a handkerchief

around her mouth and told her he was taking her to the bedroom.

I.N. resisted, trying to pull him toward the front door instead.

They ended up in the living room.

    ¶17 Once in the living room, Sarfraz threw I.N. onto the

floor, took off her pants and began to fondle her.                         I.N. kept

trying to get away from him but was unable to do so.                          Sarfraz

put a pornographic movie into the DVD player and tried to get

I.N. to watch it.          She told him she did not want to watch it,

and he seemed surprised.          I.N. testified that Sarfraz ultimately

forced her to have vaginal intercourse.

    ¶18    I.N. testified that she was afraid Sarfraz was going

to kill her, and she tried to leave a note for police by writing

his name in blood on a newspaper.             After Sarfraz left, I.N. went

into the hallway and screamed for help.
    ¶19    The jury then heard testimony about the events of that

day from I.N.'s neighbor, Syed Abdul Bukari.                    He stated that his

wife had heard loud noises in the hallway and when he went to

investigate,      he   discovered         I.N.       standing     half-naked       and

bloodied, crying and yelling that someone had raped her.

    ¶20    The     State     also    presented        testimony     from      various

individuals      involved    in     the   investigation.            This     included

Officer   Cosgrove,    who    inventoried        a    newspaper     that     had   the
letters "S A R" written on it in blood and a pornographic DVD
                                          7
                                                                          No.     2012AP337-CR



that    was    removed         from    the   DVD     machine     at     I.N.'s    apartment.

There    was     also      a    photograph         of   a    file     cabinet     in    I.N.'s

apartment, which also had the letters "S-a-r" written on it in

blood.

       ¶21     Detective         Stojsavljevic          testified       about     recovering

evidence from Sarfraz's taxicab, including a bloody knife that

was hidden under the front seat.                        The knife was processed and

analyzed by a forensic scientist from the State Crime Lab who

testified that it contained DNA from both Sarfraz and I.N.                                    The

forensic scientist also analyzed buccal, vaginal, and cervical

swabs from I.N. as well as swabs from Sarfraz.                             She identified

semen on the swabs from I.N.'s cervix and vagina that matched

Sarfraz's DNA.

       ¶22     The jury also heard testimony from the sexual assault

nurse who relayed the results of I.N.'s medical exam.                                 I.N. had

tenderness at the front of her throat that was "secondary to

strangulation," a cut on her finger, and a cut on her ankle.

I.N. also had injuries to her vaginal areas consistent with
blunt force contact.

       ¶23     In addition, the jury was shown photographs taken of

I.N.    on    May    15,       2010.     They       revealed     a     three-to-four      inch

scratch on her cheek, injuries to her neck, an injury between

her breasts, an injured finger, bruises on her elbow, and an

injury to her ankle.

       ¶24     Sarfraz presented a very different version of events

at   trial.         As   background,         Sarfraz        repeated    much     of    what   he
stated at the evidentiary hearing.                          He testified that he and
                                                8
                                                            No.     2012AP337-CR



I.N. had a romantic relationship.          They had previously engaged

in teasing, touching, hugging, and kissing each other.                       The

hugging and kissing was frequent and intense and had occurred

when his children were sleeping or away and his wife was out of

the house.     He testified that he had even brought up marriage

with I.N., and that I.N. moved out after his wife caught them

together.

    ¶25     Sarfraz testified that he was not wearing a mask when

he went to I.N.'s apartment.       He knocked on her door, I.N. asked

who it was, and he responded "me."        Then I.N. opened the door.

    ¶26     After entering, Sarfraz hugged I.N.            He went to the

refrigerator, got a few things, and then sat down and started

watching television.       I.N. talked to him about her need for

money and insisted he leave his wife and children.                When he told

her that he would not leave his wife and children, things "got

heated."     I.N. was furious.     She grabbed his collar, cried and

yelled, and hit him with her fist.             He tried to leave, but she

kept pulling him inside.
    ¶27     Sarfraz   testified   that    he    suddenly   had    to   use   the

bathroom.     While he was sitting in the bathroom, I.N. entered

and stabbed his face with a knife.         A struggle ensued and he put

his hands on her throat to push her away.              He took the knife

from I.N. and put it in his pocket.              Then they went into the

living room.     Sarfraz lay down due to pain caused by either

kidney stones or gall stones.           Throughout this time, Sarfraz's

pants remained down.


                                    9
                                                                          No.     2012AP337-CR



       ¶28    Sarfraz       then    asked     I.N.      if   she   knew    what     kind    of

trouble      she    could    get    into     if    he    called    the    police.         I.N.

apologized.         After Sarfraz recovered from the pain, I.N. started

"love talk" and sat on top of him.                      She fondled him and told him

she wanted to have intercourse.                    She rubbed herself against him

and asked him to forgive her.                 She then started the pornographic

DVD and rubbed his penis with her hand.

       ¶29    Sarfraz stated that I.N. tried to "make love," but he

pushed her away and said no.                     She continued rubbing his penis

and asked him to ejaculate on her, which he did.                                When Sarfraz

got up, he began cleaning up the blood and then left.

       ¶30    To    support       his   defense,        Sarfraz    also    presented       the

testimony of his wife and Uddin.                     Uddin repeated his statements

from    the   evidentiary          hearing,       telling    the    jury    that     he    had

observed I.N. sitting on Sarfraz's lap with his arms around her

waist.       He also told the jury about the time he saw I.N. hug

Sarfraz while Sarfraz was cooking.

       ¶31    Likewise, Sarfraz's wife repeated much of what she had
stated at the evidentiary hearing.                       She told the jury that on

one    occasion      she    saw    I.N.    and     Sarfraz    putting      food     in    each

others' mouths.           She also told the jury that she saw Sarfraz and

I.N. in the bedroom together, that this made her upset, and

afterwards she threw I.N.'s belongings out of the apartment.

Consistent         with    the     court's    instruction,         his     wife     did    not

elaborate on what exactly she saw.

       ¶32    The jury returned a guilty verdict and Sarfraz was
sentenced to ten years' incarceration and five years' extended
                                              10
                                                                           No.     2012AP337-CR



supervision.           Thereafter,          Sarfraz    moved        for    post-conviction

relief,       alleging           ineffective       assistance         of     counsel          and

entitlement to a new sentence.                     The circuit court denied the

motion.       Sarfraz appealed, arguing that the circuit court erred

in rejecting his ineffective assistance of counsel claim, and

that the circuit court incorrectly interpreted the rape shield

law    and    violated       his    constitutional          rights    by     excluding        the

evidence of past sexual conduct between himself and I.N.

       ¶33     The    court       of   appeals     reversed        the     conviction         and

remanded the case for a new trial.                      State v. Sarfraz, 2013 WI

App    57,    ¶1,    348 Wis. 2d 57,       832 N.W.2d 346.            The      court    of

appeals disagreed with the circuit court's conclusion that the

evidence of past sexual conduct was not relevant to a material

fact in the case, and it stated that the law did not require the

prior sexual conduct to be the same as that alleged in the

criminal case.          Id., ¶26.           It determined that the past sexual

conduct was material to the issue of consent, and the probative

nature of the past sexual contact outweighed any prejudice to
I.N.         Id.,    ¶¶24,       30.     Accordingly,         the    court       of    appeals

concluded       that       the     circuit     court       erred     by     excluding         the

evidence.           Id., ¶31.          The court of appeals did not address

Sarfraz's arguments about ineffective assistance of counsel and

entitlement to a new sentence.

       ¶34     The dissent did not agree that the excluded evidence

was material.         Id., ¶34         (Brennan,     J.,    dissenting).              It   noted

that testimony regarding the prior consensual masturbation was
the    only    excluded          evidence    and     that    other        evidence     of     the
                                              11
                                                                                 No.       2012AP337-CR



romantic relationship was admitted at trial.                                   Id.        The dissent

also    asserted      that      Sarfraz         had     not    explained            how     the   prior

consensual masturbation would give I.N. a motive to lie about

the    incident      on   May    15.            Id.,    ¶36.        Moreover,          the    omitted

evidence      had    little      probative         value,       as       it    did     not    support

Sarfraz's      theory      of    defense          and    was       too     dissimilar         to    the

conduct charged.          Id., ¶39.

                                     II.    STANDARD OF REVIEW

       ¶35     This issue in this case is whether the circuit court

properly excluded evidence of prior consensual sexual conduct

between Sarfraz and I.N.                   The exclusion of evidence is subject

to    the    circuit      court's          discretion.             State       v.     Jackson,      216
Wis. 2d 646, 655, 575 N.W.2d 475 (1998).                                 We will not find an

erroneous       exercise        of    discretion             unless       the       circuit        court

"applied       the   wrong      legal        standard         in     the       exercise       of    its

discretion      or . . . the          facts       of     record       fail      to     support      the

circuit court's decision."                      State v. Ringer, 2010 WI 69, ¶24,

326 Wis. 2d 351, 785 N.W.2d 448.
                                           III. DISCUSSION

       ¶36     Sarfraz     argues          that    the        circuit         court       erroneously

exercised      its    discretion           by    excluding         evidence          of     his   prior

sexual relationship with I.N. to support his version of events

and I.N.'s motive to fabricate the charges.                                    Sarfraz contends

that     the     circuit         court's           error        deprived             him     of     his

constitutional         rights        to     present      a     defense         and     to    confront

adverse witnesses.


                                                  12
                                                              No.     2012AP337-CR



    ¶37       Defendants are granted the constitutional rights to

present   a    defense     and   confront   adverse    witnesses      under    the

confrontation       and   compulsory   process      clauses   of     Article    I,

Section 7 of the Wisconsin Constitution3 and the Sixth Amendment

of the United States Constitution.4              State v. Pulizzano, 155
Wis. 2d 633, 645, 456 N.W.2d 325 (1990).                These rights, which

have aptly been described as opposite sides of the same coin,

are "fundamental and essential to achieving the constitutional

objective      of   a     fair   trial."      Id.     (citing       Chambers    v.

Mississippi, 410 U.S. 284, 294 (1973)).               Even so, these rights


    3
        Article I, Section 7 of the Wisconsin Constitution states:

    In all criminal prosecutions the accused shall enjoy
    the right to be heard by himself and counsel; to
    demand the nature and cause of the accusation against
    him; to meet the witnesses face to face; to have
    compulsory process to compel the attendance of
    witnesses in his behalf; and in prosecutions by
    indictment, or information, to a speedy public trial
    by an impartial jury of the county or district wherein
    the offense shall have been committed; which county or
    district shall have been previously ascertained by
    law.
    4
          The Sixth Amendment to the United States Constitution
states:

    In all criminal prosecutions, the accused shall enjoy
    the right to a speedy and public trial, by an
    impartial jury of the State and district wherein the
    crime shall have been committed, which district shall
    have been previously ascertained by law, and to be
    informed of the nature and cause of the accusation; to
    be confronted with the witnesses against him; to have
    compulsory process for obtaining witnesses in his
    favor, and to have the assistance of counsel for his
    defense.

                                       13
                                                                    No.     2012AP337-CR



are not absolute.               "Confrontation and compulsory process only

grant defendants the constitutional right to present relevant

evidence         that     is     'not     substantially        outweighed      by   its

prejudicial        effects.'"           Jackson, 216 Wis. 2d at    657   (quoting

Pulizzano, 155 Wis. 2d at 646).

            ¶38 Here, Sarfraz's proffer of past sexual contact with

I.N.        implicates    Wis.    Stat.    § 972.11,       Wisconsin's    rape   shield

law.5         Under     the    rape   shield      law,    introducing    any   evidence

concerning the complainant's prior sexual history or reputation

is generally barred "regardless of the purpose."                           Wis. Stat.

§ 972.11(2)(c); Pulizzano, 155 Wis. 2d at 644.                     "The rape shield

law expresses the legislature's determination that evidence of a

complainant's prior sexual conduct has low probative value and a

highly prejudicial effect."                  DeSantis, 155 Wis. 2d at 784-85.

However, § 972.11 sets out three statutory exceptions to its

broad evidentiary shield, which "encompass those limited factual

scenarios in which the legislature has determined that evidence

of a complainant's sexual history may be sufficiently probative
of a material issue to overcome the prejudicial nature of such

        5
        Wisconsin's rape shield law was enacted "'to counteract
outdated beliefs that a complainant's sexual past could shed
light on the truthfulness of the sexual assault allegations.'"
State v. Carter, 2010 WI 40, ¶39, 324 Wis. 2d 640, 782
N.W.2d 695 (quoting State v. Dunlap, 2002 WI 19, ¶19, 250
Wis. 2d 466, 640 N.W.2d 112).      The law is rooted in the
legislature's determination that evidence of a complainant's
prior sexual conduct is largely irrelevant "or, if relevant,
substantially outweighed by its prejudicial effect."    State v.
Pulizzano, 155 Wis. 2d 633, 644, 456 N.W.2d 325 (1990); see also
Carter, 324 Wis. 2d 640, ¶39; State v. DeSantis, 155 Wis. 2d 774,
784-85, 456 N.W.2d 600 (1990).

                                             14
                                                                  No.     2012AP337-CR



evidence."      Jackson, 216 Wis. 2d at 657-58; see § 972.11(2)(b)1-

3.

      ¶39   Sarfraz      sought   to     admit    evidence      under     the   first

exception,       Wis.     Stat.        § 972.11(2)(b)1,         which       concerns

"[e]vidence of the complaining witness's past conduct with the

defendant."      As this court observed in Jackson, "merely offering

proof of the general type described in a particular exception is

not enough to defeat the rape shield statute."                          Jackson, 216
Wis. 2d at 658.       The statutory exceptions to the rape shield law

are also subject to Wis. Stat. § 971.31(11), which provides that

the   circuit    court    must    first       determine    that    the     proffered

evidence is "material to a fact at issue in the case and of

sufficient    probative     value      to   outweigh      its   inflammatory      and

prejudicial nature before it may be introduced at trial."6                        See

Wis. Stat. § 972.11(2)(b).

      ¶40   Thus,       under     Wis.        Stat.    §§ 972.11(2)(b)1           and

971.31(11), evidence of the complainant's alleged past sexual

conduct with the defendant is admissible only if the defendant
makes a three-part showing that: "(i) the proffered evidence

      6
       Wisconsin Stat. § 971.31(11) operates as an "inverted
balancing test," in that it reverses the approach of Wis. Stat.
§ 904.03 for weighing the admissibility of evidence.    7 Daniel
D. Blinka,    Wisconsin Practice   Series:   Wisconsin  Evidence
§ 420.4, at 284 (3d ed. 2008).      Unlike Wis. Stat. § 904.03,
which requires that evidence be admitted unless the probative
value is substantially outweighed by the danger of unfair
prejudice, the balancing test in § 971.31(11) is "biased against
admissibility." Id. In other words, the starting assumption is
that the proffered evidence, absent a showing to the contrary,
is more prejudicial than probative.          Id.; Jackson, 216
Wis. 2d at 658.

                                         15
                                                                                  No.    2012AP337-CR



relates to sexual activities between the complainant and the

defendant; (ii) the evidence is material to a fact at issue; and

(iii) the evidence of sexual contact with the complainant is of

'sufficient        probative          value       to    outweigh       its    inflammatory         and

prejudicial nature.'"                   Jackson, 216 Wis. 2d at 658-59 (citing

DeSantis, 155 Wis. 2d at 785).

       ¶41    Under       the    first       step       of     the    analysis,         the   circuit

court must be able to conclude from the defendant's proffer that

a reasonable person could find it "more likely than not" that

the prior sexual conduct occurred.                            See Ringer, 326 Wis. 2d 351,

¶32;   Jackson, 216 Wis. 2d at          659.        Here,       the     circuit     court

determined that a reasonable jury could find it more likely than

not that prior sexual conduct had occurred between Sarfraz and

I.N.      We agree with the circuit court that a reasonable person

could find from the testimony of Sarfraz, Riffat, and Uddin that

it   is    more     likely           than   not        that    prior       sexual       conduct    had

occurred between Sarfraz and I.N.                            Because the evidence related

to I.N.'s prior sexual conduct with Sarfraz, the first prong of
DeSantis is satisfied.

       ¶42    The    second          step    of    the        DeSantis      test     requires      the

circuit      court       to    consider          whether       the    proffered         evidence    is

material      to     a        fact     at    issue       in     the     case.           Under     this

"materiality"        prong,           the    court       must        determine      "whether       the

evidence      is      probative             of     a     fact        (or     proposition)          'of

consequence' to the determination of the action."                                       7 Daniel D.

Blinka, Wisconsin Practice Series: Wisconsin Evidence § 401.101,


                                                   16
                                                         No.   2012AP337-CR



at 98 (3d ed. 2008).7    Put differently, the test under Wis. Stat.

§ 904.01——which   sets   forth   the   definition   of     relevancy    in

Wisconsin evidence law——is "simply whether the evidence has any

tendency to make a consequential fact more or less probable."8

Blinka, § 401.102 at 101 (emphasis added). Evidence should be

excluded as "irrelevant" only if it completely lacks probative

value.   Id. at 102.

     ¶43   The substantive law governs the particular elements of

the crime charged and the facts or propositions that are of

consequence to the case.     State v. Sullivan, 216 Wis. 2d 768,

785-86, 576 N.W.2d 30 (1998).9     Therefore, the proponent of the

evidence must articulate the fact or proposition the evidence is

     7
       The common law term "materiality" has been replaced in our
jurisprudence with the concept of consequential facts (or
propositions).   State v. Sullivan, 216 Wis. 2d 768, 786 n.15,
576 N.W.2d 30 (1998) (citing Blinka, supra, § 401.101, at 64
(1991)).
     8
       "[E]vidence is relevant if it has the slightest bit of
probative worth; only evidence that has no value as proof of a
consequential fact is irrelevant."      22 Wright and Graham,
Federal Practice and Procedure: Evidence § 5165 (1978 ed.).
"Any tiny increase or decrease in the probability of a fact of
consequence   'does  the   trick,'  no   matter  how   slightly
incremental." Paul Rothstein, Federal Rules of Evidence r. 401
(3d ed. 1985).
     9
       Further,   "the    terms   'fact   of    consequence'   or
'consequential fact' refer not only to the ultimate facts but to
all links in the factual chain necessary to establish the
ultimate facts."   Blinka, supra, § 401.101, at 98.    This means
that the proffered evidence does not need to bear directly on a
particular element of the crime charged.     Holmes v. State, 76
Wis. 2d 259, 268, 251 N.W.2d 56 (1977).    Instead, the evidence
may simply "bear upon any one of countless other factors which
are of consequence to the determination of the action." Id.

                                  17
                                                     No.    2012AP337-CR



offered to prove.    Id. at 786.      This offer of proof does not

need to "'be stated with complete precision or in unnecessary

detail but it should state an evidentiary hypothesis underpinned

by a sufficient statement of facts to warrant the conclusion or

inference that the trier of fact is urged to adopt.'"         Jackson,
216 Wis. 2d at 662 (quoting Milenkovic v. State, 86 Wis. 2d 272,

284, 272 N.W.2d 320 (Ct. App. 1978)).

    ¶44   Here,   defense   counsel   argued   at   the    evidentiary

hearing that the evidence of prior sexual contact was relevant

to Sarfraz's defense to the charge of sexual assault:

    The whole nature of that relationship existed is
    material to the idea that he would in some way need to
    come to that apartment with a mask and a knife to try
    to get sex from her, which——is what the nature of
    these allegations are.

    And it also goes, I think, a——to whether there was
    consensual sex along the lines that Mr. Sarfraz would
    testify to, that after she attacked him, she——she
    enticed him into a——sexual activity along the lines of
    what he's described in his testimony today, in order
    to placate him.

    That type of consent, I think, is relevant to this
    type of scenario. It may not be in the traditional
    type of situation, but I think it is relevant here. It
    explains the sex.

    It also, I think, a——is central to attacking the idea
    a—that there was forcible entry with a mask and knife.

    All of these things are central to the defense. I
    think we need to be able to put that into evidence in
    order to present a defense for a——Mr. Sarfraz.
The circuit court was unconvinced by defense counsel's argument

and found that, because the prior sexual contact between Sarfraz



                                18
                                                                     No.     2012AP337-CR



and I.N. did not involve violent, non-consensual intercourse, it

was not material for purposes of Wis. Stat. § 971.31(11).

       ¶45    We agree with the court of appeals that the circuit

court misapplied the second prong of the DeSantis test to the

facts of this case and improperly found the proffered evidence

was immaterial.           The circuit court's reasoning suggests that, in

order for evidence of past sexual conduct between Sarfraz and

I.N. to be admissible, it must be of a similar type and nature

to that charged against the defendant.

       ¶46    This   narrow       interpretation       of    the    second     DeSantis

prong    is     unsupported            by   the     language        of     Wis.      Stat.

§ 972.11(2)(b) and our case law.                  The exceptions to Wisconsin's

rape shield law do not require proffered evidence of past sexual

conduct between the accuser and the defendant to be the same as

the criminal conduct alleged against the defendant.                               If they

did, the only evidence that could be admitted under one of the

exceptions to the rape shield law for "past conduct with the

defendant" would be other instances of forcible sex.                         Wis. Stat.
§ 972.11(2)(b)1.           In fact, to the extent that the rape shield

law exceptions are designed, at least in part, to guarantee a

meaningful defense to the accused, the circuit court's reading

completely defeats such a purpose.

       ¶47    Nothing      in    the   rape   shield       law   indicates     that     it

should be so narrowly construed.                  On the contrary, the exception

for past sexual conduct in subsection (b)1 has traditionally

been    applied      to    all    types     of     sexual    contact       between     the
complainant     and       the    defendant.         See,    e.g.,    Blinka,       supra,
                                            19
                                                                   No.   2012AP337-CR



§ 420.4, at 284-85 (the first exception in the rape shield law

"includes all aspects of the relationship that fall within the

broad definition of 'sexual conduct,' . . . . The most common

scenario     involves     the    defense's      proffer     of   prior   consensual

sexual contact in order to prove that the victim also consented

to the charged conduct.").

      ¶48    The     proper     inquiry    under   the    second    prong    of    the

DeSantis     test    is   to    consider    whether      the   proffered    evidence

"relates to a fact or proposition that is of consequence to the

determination of the action."                Sullivan, 216 Wis. 2d at 772.

Here,   I.N.        alleges     that   Sarfraz      sexually       assaulted      her.

Sarfraz's defense is that the sexual contact was consensual.                        At

the evidentiary hearing, Sarfraz's counsel articulated that the

evidence of mutual masturbation was offered to: (1) undercut

I.N.'s testimony that Sarfraz gained entry to her apartment by

pretending to be her landlord,                  thereby casting doubt on her

credibility; (2) support Sarfraz's version of events that I.N.

was angry with him for refusing to leave his wife for her; and
(3) bolster Sarfraz's claim that the alleged sexual assault was

consensual and merely represented a progression in their sexual

relationship.        See Blinka, supra, § 420.4, at 285 ("Most often,

evidence of prior consensual contact is used to show that the

victim consented at the time of the assault . . . .")                          It is

clear Sarfraz's counsel established that the proffered evidence

related to facts consequential to the determination of the case.

As the court of appeals correctly explained, the fact that "I.N.
may   have   masturbated        Sarfraz    on    numerous      occasions,   both    at
                                           20
                                                                               No.     2012AP337-CR



Sarfraz's apartment and at her own, is relevant to the issue of

whether      I.N.    consented      to     sexual      contact       on    May       15,   2010."

Sarfraz, 348 Wis. 2d 57, ¶27.                     Further, "[t]he full scope of

their     sexual      relationship          is    relevant          to     whether         it    is

believable that Sarfraz attempted to conceal his identity from

someone who knew him so well in a physical sense."                               Id.

       ¶49    Moreover,      Sarfraz        and       I.N.'s    respective              testimony

offered wildly divergent accounts of their relationship and what

transpired      on    the    day    of     the    alleged      sexual          assault.         The

proffered evidence of past sexual conduct weighs directly on

their     respective        credibility,         as    well     as        on     Riffat's       and

Uddin's, both of whom testified that they witnessed Sarfraz and

I.N. together in intimate situations.                       Without exception, "[a]

witness's      credibility         is    always        'consequential'               within     the

meaning of Wis. Stat. § 904.01."                      Blinka, supra, § 401.101, at

98 (emphasis added).

       ¶50    The    State     argues        that       concluding             the      proffered

evidence      is    material       would    undermine,         if    not        overrule,       our
holding in State v. Jackson, 216 Wis. 2d 646.                             We disagree.           In

Jackson, the defendant initially sought admission of evidence of

prior   sexual       conduct    with       the    complainant         to       show     that    the

alleged sexual assault was consensual.                      Jackson, 216 Wis. 2d at

660.    On the first day of trial, however, Jackson changed his

theory of defense and argued that he never had sexual contact

with the complainant.               Id. at 652.           Despite this last-minute

change to his theory of defense, Jackson's counsel argued the
evidence of past sexual conduct was still material because it
                                             21
                                                                                     No.    2012AP337-CR



would touch on the complainant's anger and explain "why human

beings in this situation might have disagreement concerning what

happened because of that prior relationship."                                        Id. at 661-62.

The circuit court ruled that the evidence of prior consensual

sexual    contact          between          Jackson       and      the    complainant         was     not

material.          Id.     at 660.               On appeal, we held that the vague

proffer      by    Jackson's           counsel          of      "his     undeveloped         anger     or

jealousy theory," even if accepted as true, did not "lead to an

inference that false accusations were leveled in revenge for the

termination of that relationship."                              Id. at 662.          Here, in stark

contrast      to      Jackson,             defense        counsel's       proffer          provided     a

detailed     factual           basis        to    the     circuit        court       describing       the

alleged prior sexual relationship, which included corroboration

from other witnesses.

       ¶51    Thus, we conclude the circuit court erred in finding

that the proffered evidence of prior sexual conduct was not

"material     to      a    fact       at        issue    in     the    case."         DeSantis, 155
Wis. 2d at 785.                Sarfraz proffered sufficient facts to support
his defense of consent against the allegation of sexual assault

and satisfied the materiality requirement of the second DeSantis

prong.

       ¶52    This brings us to the third step in the analysis,

which    asks      whether           the    evidence          of   sexual      contact       with     the

complainant        has         sufficient          probative           value    to     outweigh       its

inflammatory and prejudicial nature.                               Id.    As noted above, this

step    operates          as    an    inverted          balancing        test    that       "initially
weight[s]       the       balance          in    favor     of      a   determination         that     the
                                                     22
                                                                                  No.     2012AP337-CR



evidence is inherently prejudicial" due to "the legislature's

distrust    of     evidence        of       a    victim's        prior       sexual        history."

Jackson at 663.             Put differently, the starting assumption is

that the evidence is prejudicial.                         Id. at 658.             Satisfying this

burden is far more demanding than the showing required under the

second step of DeSantis.                Unlike the second step, which looks to

whether the evidence of prior sexual conduct is material (that

is, whether the evidence has any probative value), the third

prong    asks    whether        the     probative          value       of   that        evidence     is

sufficient       to        outweigh          its        inherently          inflammatory             and

prejudicial        nature.            Id.       at       659.          "Evidence         is     unduly

prejudicial when it threatens the fundamental goals of accuracy

and     fairness      of    the       trial        by     misleading         the        jury    or   by

influencing the jury to decide the case upon an improper basis."

DeSantis, 155 Wis. 2d at 791-92.

      ¶53   Here, the circuit court determined that Sarfraz failed

to meet his burden under the third DeSantis prong, and we agree.

We explained in DeSantis that when the proffered evidence of
prior    sexual       conduct      and       the     sexual          conduct      underlying         the

criminal    charges        at   issue        are        "significantly         different,"           the

probative    value         of   the     proffered          evidence         "on    the     issue      of

consent [is] minimal," and "[t]he fact that the prior incident

was   remote     in    time       and       dissimilar          in    circumstances            further

diminishes the value of comparing the two incidents and drawing

conclusions        regarding          the       complainant's           credibility            or    her

consent."       Id. at 791.              Indeed, mutual masturbation——which is
the evidence Sarfraz argues was improperly excluded from trial——
                                                   23
                                                                             No.    2012AP337-CR



is   profoundly      dissimilar          in    circumstance          from     non-consensual

vaginal intercourse following a knife fight.

      ¶54    Sarfraz's theory of defense was that the intercourse

was consensual, and he maintains that the past sexual conduct

supports     this     argument.               However,     his       proffered       testimony

regarding     the    past        sexual    conduct       provides          little    probative

value to support this proposition.                         The past conduct Sarfraz

alleged     did   not      go    beyond       consensual       masturbation.           Sarfraz

explained that he and I.N. had not had intercourse in the past

because in their culture one did not have intercourse outside of

marriage.     That they refrained from intercourse in the past, far

from suggesting consent, strongly suggests that I.N. would not

have consented to sexual intercourse on May 15, 2010.

      ¶55    The strong presumption that this type of evidence is

prejudicial       lends     additional         support      to       the    circuit    court's

decision to exclude the evidence.                    The legislature enacted the

rape shield statute in part to protect complainants from the

embarrassment        and    humiliation          that     discouraged          victims     from
reporting     crimes        of    sexual       assault.          In        determining     that

evidence     of     prior       sexual    conduct        has     a    highly       prejudicial

effect,     the   legislature        crafted        into    the       rape    shield     law    a

"balancing test that [assumes], absent an evidentiary showing to

the contrary, [that] the proferred evidence is more prejudicial

than probative."            Jackson, 216 Wis. 2d at 658.                           The circuit

court   concluded       that       Sarfraz      failed      to       meet    his    burden     of

showing that the probative value of the evidence outweighed its
prejudicial nature, and we agree.                    Because of the low probative
                                               24
                                                                  No.    2012AP337-CR



value of the excluded evidence, and its highly inflammatory and

prejudicial nature, we conclude the circuit court's decision to

exclude   the    evidence    was      not      an     erroneous        exercise   of

discretion.

                                IV.      CONCLUSION

    ¶56    We hold that the circuit court's refusal to admit the

proffered evidence of the prior sexual relationship was proper

under Wisconsin's rape shield law, Wis. Stat. § 972.11.                        While

we conclude the circuit court improperly applied the materiality

prong of the DeSantis test, we nevertheless hold the circuit

court correctly excluded the evidence because Sarfraz failed to

establish, under the third DeSantis prong, that the probative

value of the evidence outweighed its inherent prejudice.

    ¶57    Accordingly, we reverse and remand to the court of

appeals   for   consideration      of    the      ineffective      assistance     of

counsel   and   sentencing   arguments         raised     by   Sarfraz     but    not

previously addressed.

    By    the   Court.—The   decision        of     the   court   of    appeals   is
reversed, and the cause remanded to the court of appeals.

    ¶58    DAVID T. PROSSER, J., did not participate.




                                        25
                                                                        No.    2012AP337-CR.akz




      ¶59    ANNETTE        KINGSLAND          ZIEGLER,      J.        (concurring).            I

concur    with      the    majority       opinion     that    the       court     of    appeals

should      be     reversed.         I    do    not    agree,       however,         with     the

majority's conclusions regarding the materiality of the evidence

in the case at issue.                I write separately primarily because I

conclude that the evidence at issue was not material, but also

because I agree with the well-stated reasoning of the dissent in

the court of appeals.                See State v. Sarfraz, 2013 WI App 57,

¶¶32-40,         348 Wis. 2d 57,          832 N.W.2d 346              (Brennan,       J.,

dissenting).             Sarfraz's       materiality      argument          turns    the     rape

shield law inside out.                Sarfraz basically argues that because

the   victim       had    previously       engaged     in    consensual          masturbation

with Sarfraz, she therefore must have consented to the violent,

vaginal     intercourse        at    knifepoint        with       Sarfaz        on     May    15.1

Sarfraz further asserts that this evidence is relevant to the

victim's truthfulness.

      ¶60    Sarfraz's argument undermines the fundamental purpose
behind    the      rape    shield     law:      protection        of    a     victim    who    is

improperly attacked regarding prior sexual activity.                                   The rape

shield law is intended to exclude evidence of prior consensual,

nonviolent sexual activity especially when, as is the case at

issue,      such       evidence     is    dissimilar        from       the     violent       rape


      1
       The victim steadfastly denies that she ever engaged in any
sexual activity with Sarfraz because for cultural reasons, she
would not have engaged in such activity.      The victim further
denies that she ever had any kind of romantic relationship with
Sarfraz.

                                                1
                                                                    No.    2012AP337-CR.akz


charged.    Sarfraz's argument goes too far and could be viewed as

unraveling the protections that the rape shield law affords a

victim of sexual assault.                In a sexual assault trial it is not

the victim's past that is on trial.                     Surely the majority cannot

be concluding that a defendant need only allege that a previous

consensual sexual encounter occurred with the victim in order to

render admissible such otherwise prohibited evidence.                                I write

to confirm that the rape shield law remains intact even after

the   majority's         fact-specific      determinations           in    the       case   at

issue.

      ¶61   In my view, Sarfraz's argument and hence, the majority

opinion, is flawed in three fundamental respects: (1) the trial

court    made   a       discretionary     evidentiary         determination          that    is

owed deference; (2) the subject evidence is not material and;

(3) the probative value of the evidence does not outweigh its

prejudicial effect.

      ¶62   First,        we    review    the   circuit       court's      discretionary

decision regarding the admission of evidence.                        "'This court will
not   disturb       a    circuit    court's     decision       to   admit       or    exclude

evidence    unless        the   circuit     court    erroneously           exercised        its

discretion.'"             State     v.    Jackson,       2014 WI 4,     ¶43,       352
Wis. 2d 249, 841 N.W.2d 791 (quoting Weborg v. Jenny, 2012 WI
67, ¶41, 341 Wis. 2d 668, 816 N.W.2d 191).         A circuit court

erroneously exercises its discretion only "'if it applies an

improper    legal        standard    or    makes    a    decision         not   reasonably

supported by the facts of record.'"                     Id.     I conclude that the
trial court did not err in either its factual determinations or

                                            2
                                                                          No.    2012AP337-CR.akz


the   legal    standard      applied.             I    agree       with     Judge      Brennan's

dissent in the court of appeals that "the trial court applied

facts   from    the       record   to    the          correct       legal       standard     from

DeSantis."           Sarfraz,      348 Wis. 2d 57,             ¶33        (Brennan,     J.,

dissenting)     (citing      State      v.    DeSantis,             155 Wis. 2d 774,       456
N.W.2d 600 (1990)).

      ¶63     Second, the evidence that Sarfraz sought to admit was

not material.         See id., ¶34.               While the trial court excluded

Sarfraz's request to introduce testimony that he and the victim

previously      engaged       in     consensual              masturbation,             the   jury

nonetheless heard testimony that he and the victim had a prior

romantic     relationship.          Whether           acts     of    mutual       masturbation

occurred or not is of little consequence to the crime charged.

If the issue is whether the consensual masturbation evidence was

material,     Sarfraz's       argument        that       the    evidence          is    material

because it goes to truthfulness, misses the mark.                                      Sarfraz's

argument      that    the     sexual         contact         was      consensual         before,

therefore it must be consensual in the case at issue, likewise
fails to explain why the complainant would now fabricate a story

about   an      armed       and    masked         entry        and        forceful       vaginal

intercourse.          I    agree     with         Judge      Brennan's           dissent     that

Sarfraz's arguments are "'vague arguments and bald assertions'

without any link to the complainant's motive for lying about

sexual assault on trial."               Id., ¶36 (quoting State v. Jackson,

216 Wis. 2d 646, 662, 575 N.W.2d 475 (1998)).

      ¶64     To the extent that Sarfraz did offer a theory as to
the complainant's motive for lying about the forceful rape at

                                              3
                                                             No.   2012AP337-CR.akz


trial, that theory was not supported by the evidence that he

sought      to   admit.   As   Judge    Brennan's    dissent       aptly    notes,

however, "that defense theory did not require proof that they

engaged in consensual masturbation previously."                    Sarfraz, 348
Wis. 2d 57, ¶37 (Brennan, J., dissenting).                 If the existence of

a   romantic     relationship    was    what    Sarfraz     thought    to    be   so

significant to his defense, that evidence was already before the

jury.    As Judge Brennan's dissent pointed out, the trial court

did     admit     other    evidence      of     Sarfraz's     prior        romantic

relationship with the victim through the testimony of Sarfraz,

his wife, and a friend.           Id.        In addition, Sarfraz testified

that the complainant wanted him to marry her, but that he did

not want to marry her.          Id.    It is less than clear why evidence

of consensual masturbation would explain why she was angry that

he would not marry her.               If evidence of a relationship was

somehow relevant to his defense, the masturbation evidence was

not required to so establish the fact that they had such a

relationship.      Moreover, evidence of a romantic relationship was
already before the jury.              At most, the excluded evidence was

cumulative to the evidence already before the jury.

      ¶65    Finally, as Judge Brennan's dissent stated, "the trial

court properly weighed the prejudicial effect of the excluded

testimony against its probative value."              Id., ¶38.        The purpose

of the rape shield law is to "protect complainants from the

humiliation        and    degradation         associated      with      unfounded

allegations regarding sexual history."               Id. (quoting DeSantis,
155 Wis. 2d at 793).           Thus, testimony relating to past sexual

                                         4
                                                                      No.    2012AP337-CR.akz


conduct    is    admissible    only          if    it   is    both    material      and    the

probative value outweighs the prejudicial effect, and since the

evidence is not material, its probative value does not outweigh

the prejudicial effect.             I agree with Judge Brennan's dissent

that even if one were to conclude that the evidence was of some

marginal materiality, the circuit court was correct to conclude

that the prejudicial effect outweighed its probative value.                                Not

only does the evidence fail to support the defense theory of the

complainant's      motive     to    lie,          it    is   cumulative       to    evidence

introduced at trial and the conduct is "too dissimilar" to the

conduct in the charged offense to be probative.                                As noted in

DeSantis, the prior sexual conduct must not be remote in time or

dissimilar in circumstance. 155 Wis. 2d at 790-91.                Here, as

Judge Brennan stated:

    [T]he   alleged   prior  consensual   masturbation is
    completely dissimilar to the masked, armed, home
    intrusion and forcible sexual assault at trial. It is
    too dissimilar to pass the DeSantis admissibility
    test. The prejudice to the complainant from including
    the alleged masturbation evidence, especially when
    there was such a limited probative value to the
    defense theory, is exactly what the rape shield law
    was designed to eliminate.
Sarfraz,    348 Wis. 2d 57,       ¶39          (Brennan,     J.,     dissenting).        I

agree.

    ¶66     Both    Jackson        and       DeSantis        instruct       that   the    rape

shield    law    presumes    both        "low      probative        value    and   a   highly

prejudicial       effect"    when        a      defendant       wishes       to    introduce

evidence    of    prior     consensual            sex   in    the    past     in   order    to
establish consensual sex with respect to the offense charged.

DeSantis, 155 Wis. 2d at 784-85; Jackson, 216 Wis. 2d at 658;
                                              5
                                                                    No.    2012AP337-CR.akz


see   also    State      v.    Pulizzano,       155 Wis. 2d 633,         643-44,     456
N.W.2d 325 (1990).2           Sarfraz likewise failed to demonstrate that

his confrontation right or his right to present a defense were

violated.      See Nevada v. Jackson, 569 U.S. ___, 133 S. Ct. 1990

(2013);     State   v.     Dunlap,    2002 WI 19,    250 Wis. 2d 466,    640
N.W.2d 112.

      ¶67    If     anything,        evidence         of     a     previous       loving,

consensual,       romantic      relationship         would       more    likely   predict

future similar conduct rather than the violent, forceful, bloody

events of May 15.             Simply stated, Sarfraz did not show how the

prior,      nonviolent,        consensual       relationship        would     predict     a

future violent episode or impact on the victim's truthfulness.

In short, the dissimilarity of the prior acts is at odds with

the   materiality     or      probative     value     and     admissibility       of    the

subject     evidence.         The   circuit      court      properly       exercised    its

discretion in excluding the subject evidence.

      ¶68    For the foregoing reasons, I concur.

      ¶69    I am authorized to state that Justice PATIENCE DRAKE
ROGGENSACK joins this concurrence.




      2
       State v. Pulizzano addresses a different exception under
the rape shield law.    155 Wis. 2d 633, 643-44, 456 N.W.2d 325
(1990).    Notably, Sarfraz's offer of proof was insufficient
under that exception as well.

                                            6
    No.   2012AP337-CR.akz




1